             Case 19-35133 Document 463 Filed in TXSB on 11/05/19 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  11/05/2019
                                                               § Chapter 11
    In re:                                                     §
                                                               § Case No. 19-35133 (MI)
    ALTA MESA RESOURCES, INC., et al.,                         §
                                                               § (Jointly Administered)
                     Debtors.1                                 §
                                                               §

         STIPULATION AND AGREED ORDER REGARDING MOTIONS TO LIFT
        THE AUTOMATIC STAY TO THE EXTENT INSURANCE PROCEEDS EXIST

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) and

the Lift Stay Creditors2 hereby stipulate and agree as follows:

             WHEREAS, on September 11, 2019, the Debtors filed petitions for relief under chapter 11

of title 11 of the United States Code in the Bankruptcy Court for the Southern District of Texas

(the “Court”);

             WHEREAS, on October 24, 2019, the Lift Stay Creditors each filed a Motion to Lift the

Automatic Stay to the Extent Insurance Proceeds Exist [See Docket Nos. 381–401, 406-408]

(collectively, the “Lift Stay Motions”) pursuant to section 362(d) of Title 11 of the United States

Code (the “Bankruptcy Code”);

             WHEREAS, section 362(e) of the Bankruptcy Code provides that “[t]hirty days after a

request under subsection (d) of this section for relief from the stay . . . such stay is terminated with



1
      The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
      follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642);
      OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
      Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is 15021
      Katy Freeway, 4th Floor, Houston, Texas 77094.
2
      The Lift Stay Creditors are: Big Creek Energy, LLC; Cimarron Production Co., Inc.; Brown & Borelli, Inc., E.
      Edd Pritchett, Sr.; Almont Energy, LLC; Gai-Jin Trading Co., LLC; Lawrence James, LLC; M&V Resources,
      Inc.; Raw Crude Oil & Gas, LLC; Donna D. Webb; Plainsmen Energy, LLC; Jerry Sanner Oil Properties, Inc.;
      LCB Resources, Inc.; and George H. Russel Oil & Gas Investments, Inc.

                                                           1
        Case 19-35133 Document 463 Filed in TXSB on 11/05/19 Page 2 of 4




respect to the party in interest making such request, unless the court, after notice and a hearing,

orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing

and determination under subsection (d) of this section” (the “362 Hearing”); [1]

        WHEREAS, a stipulated continuance of the 362 Hearing and waiver of the 30-day hearing

requirement is allowed under Rule 4001-1(a)(7) of the Bankruptcy Local Rules for the United

States Bankruptcy Court for the Southern District of Texas; and

        WHEREAS, the Parties agree to extend the 362 Hearing to a final hearing, which shall be

held on December 10, 2019.

        Accordingly, the Parties hereby Stipulate and Agree that:

        1.      The 362 Hearings shall be continued until December 10, 2019, and the Debtors’

deadline to respond to the Lift Stay Motions is extended until December 3, 2019.

        2.      A final hearing regarding the Lift Stay Motions shall be held on December 10,

2019, or such later date as may be ordered by the Court.

        3.      The automatic stay imposed under section 362(a) of the Bankruptcy Code shall

remain in effect through December 10, 2019, or such later date as may be ordered by the Court.

        4.      The undersigned represent that they are authorized to execute this Stipulation on

behalf of the representative parties for whom they have signed.

        5.      This Stipulation shall be binding upon the Parties’ successors, agents, assigns,

including bankruptcy trustees and estate representatives, and any parent, subsidiary, or affiliated

entity of the Parties.

        6.      The Parties agree that the Court retains jurisdiction with respect to all matters

arising from or related to the implementation of this Stipulation, and the Parties hereby consent to

such jurisdiction to resolve any disputes or controversies arising from or related to this Stipulation.



[1] The Court makes no finding that § 362(e) applies
                                              2      to these motions for relief from the stay.
      Case 19-35133 Document 463 Filed in TXSB on 11/05/19 Page 3 of 4




STIPULATED AND AGREED TO BY:

COUNSEL FOR THE DEBTORS AND                       COUNSEL FOR THE LIFT STAY
DEBTORS IN POSSESSION                             CREDITORS

/s/ John F. Higgins                               /s/ W. Kelly Puls
John F. Higgins (TX 09597500)                     W. Kelly Puls
Eric M. English (TX 24062714)                     State Bar No. 16393350
Aaron J. Power (TX 24058058)                      Kelly@pulshaney.com
M. Shane Johnson (TX 24083263)                    PULS HANEY LYSTER, PLLC
PORTER HEDGES LLP                                 301 Commerce Street, Suite 2900
1000 Main Street, 36th Floor                      Fort Worth, Texas 76102
Houston, Texas 77002                              Telephone: 817.338.1717
Telephone: (713) 226-6000                         Facsimile: 817.332.1333
Fax: (713) 226-6248
Email: jhiggins@porterhedges.com
        eenglish@porterhedges.com
        apower@porterhedges.com
        sjohnson@porterhedges.com

– and –

George A. Davis (admitted pro hac vice)
Annemarie V. Reilly (admitted pro hac vice)
Brett M. Neve (admitted pro hac vice)
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
Email: george.davis@lw.com
       annemarie.reilly@lw.com
       brett.neve@lw.com

– and –

Caroline Reckler (admitted pro hac vice)
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Telephone: (312) 876-7700
Facsimile: (312) 993-9667
Email: caroline.reckler@lw.com



                                              3
      Case 19-35133 Document 463 Filed in TXSB on 11/05/19 Page 4 of 4




– and –

Andrew Sorkin (admitted pro hac vice)
LATHAM & WATKINS LLP
555 Eleventh Street, Suite 1000
Washington, D.C. 20004
Telephone: (202) 637-2200
Facsimile: (202) 637-2201
Email: andrew.sorkin@lw.com


IT IS SO ORDERED.

Signed: ________________
Signed: November
         October 17,05, 2019
                     2018
                                _______________________________________
                                MARVIN ISGUR ____________________________________
                                UNITED STATES BANKRUPTCY     Marvin
                                                                JUDGEIsgur
                                                   United States Bankruptcy Judge




                                         4
